Citation Nr: 0516722	
Decision Date: 06/20/05    Archive Date: 06/27/05	

DOCKET NO.  04-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of left shoulder injury.

2.  Entitlement to an effective date earlier than July 17, 
2003 for the award of a 10 percent evaluation for the 
postoperative residuals of left shoulder injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1947 
to June 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left 
shoulder injury are characterized by complaints of mild pain, 
instability, weakness, fatigability, and some limitation of 
motion, with no evidence of deformity, ankylosis, or a 
limitation of left arm motion to shoulder level.

2.  In a rating decision of October 2003, the RO granted a 
10 percent evaluation for the postoperative residuals of left 
shoulder injury, effective from July 17, 2003.

3.  The veteran's claim for an increased evaluation for the 
postoperative residuals of left shoulder injury was received 
no earlier than July 17, 2003, nor was entitlement to a 
10 percent evaluation for that disability established prior 
to that date.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the postoperative residuals of left shoulder injury have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2004).

2.  An effective date earlier than July 17, 2003 for the 
award of a 10 percent evaluation for the postoperative 
residuals of left shoulder injury is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran was, in fact, 
provided notice regarding the issue of an increased 
evaluation for the residuals of left shoulder injury in 
correspondence of August 2003, two months prior to the 
initial AOJ decision on that issue in October of that same 
year.  Specifically, in a letter of August 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence which he wished to have considered.  The veteran and 
his representative were also provided with a Statement of the 
Case, as well as multiple Supplemental Statements of the Case 
apprising him of various VA actions in his case.

Moreover, the veteran first raised the issue of entitlement 
to earlier effective date by his November 2003 Notice of 
Disagreement, which was clearly after the October 2003 rating 
decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue, if VA has 
already given the section 5103(a) notice regarding the 
original claim.  As noted above, VCAA notice was provided 
with respect to the underlying claim for increase. 

Thus, under the circumstances of this case, the Board is of 
the opinion that the RO's compliance with the VCAA notice 
provision prior to the initial unfavorable decision, and 
notification contained in the Statement of the Case, 
adequately complied with the VCAA, and adjudication of the 
claim is not prejudicial to the veteran.  See Pelegrini, 
supra.  Moreover, given the argument presented by the veteran 
with regard to the earlier effective date claim, namely that 
he did not receive his compensation checks from 1951 to 1959, 
the Board finds that there is no reasonable possibility that 
any further notice would assist him in substantiating his 
claim.

The veteran was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a Decision 
Review Officer, or before a Veterans Law Judge at the RO, or 
in Washington, D.C.  The veteran and his spouse did, in fact, 
offer testimony in support of his claims at the time of an RO 
hearing in August 2004.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  Moreover, the veteran was 
given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA outpatient treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claims, and of the evidence necessary to complete the 
application.  Accordingly, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service connection for residuals of surgery to the left 
shoulder was established by a November 1951 rating decision, 
with a 10 percent disability rating assigned effective August 
17, 1951.  The veteran was notified of this decision by a 
November 1951 letter.  In an April 1959 rating decision, the 
evaluation of his shoulder condition was reduced to a 
noncompensable level, effective as of June 9, 1959.  The 
veteran was notified of this decision in an April 1959 
letter.

On July 17, 2003, the veteran submitted a claim for an 
increased evaluation for the postoperative residuals of left 
shoulder injury.

During the course of VA outpatient treatment in July 2003, 
the veteran stated that he had dislocated his left shoulder 
while in service, and was currently experiencing reduced 
movement and strength in his left arm.  According to the 
veteran, this limited his ability to do the things he needed 
to do.  On physical examination, both of the veteran's 
shoulders displayed a reduced range of motion.  There was no 
tenderness to palpation, and no evidence of either redness or 
warmth.  The clinical assessment was left shoulder injury, 
currently using medication with benefit.

On VA orthopedic examination in August 2003, the veteran 
stated that he had injured his left shoulder in 1947, 
following which he underwent surgery.  According to the 
veteran, since that time, his left shoulder had not 
dislocated.  Nor had he undergone any recurrent surgeries.  
According to the veteran, he was "very careful" with 
activities which tended to make his shoulder feel unstable.  
Usually, this consisted of overhead activities involving 
hyperextension of his shoulder.  The veteran also felt 
unsteady with overhead lifting, but was "fine" with his hands 
in front of him in his lap.  Basically, the veteran was very 
careful with activities which made him unstable, and tried to 
avoid them completely.  He also restricted himself from 
activities such as shoveling snow and mowing the lawn, as 
well as recreational activities such as skiing and playing 
basketball, all of which required strain on his shoulder.  
When questioned, the veteran denied any flareups, primarily 
because he was careful with activities which tended to bother 
him.  He did experience some fatigue with overuse, as well as 
some weakness.  

On physical examination, there was no evidence of any pain at 
rest, or any redness or swelling in the left shoulder.  Nor 
was there any evidence of deformity.  Further examination 
revealed a long, well-healed surgical scar on the anterior 
surface of the left shoulder measuring approximately 
14 centimeters in size.  Active range of motion of the left 
shoulder showed abduction to 160 degrees, accompanied by mild 
pain and a sense of instability in the left shoulder.  
Forward flexion was to 145 degrees, again limited by pain and 
instability.  Internal and external rotation of the left 
shoulder were to 45 degrees, with associated pain and a sense 
of instability.  At the time of examination, the apprehension 
sign was positive for the veteran's left shoulder.  The empty 
can test was negative, as was Hawkins' sign.  At the time of 
examination, there was some tenderness to palpation over the 
bicipital groove in the left bicipital tendon region.  

In the opinion of the examiner, the veteran suffered from a 
limited range of motion of his left shoulder, characterized 
by a lack of terminal 30 to 35 degrees for both flexion and 
abduction due to a sense of instability.  Also noted was 
limited shoulder extension and external rotation, once again 
due to instability.  According to the examiner, the veteran 
suffered some weakness of his shoulder muscles, as well as a 
sense of fatigue.  However, the most limiting factor was his 
subjective sense of instability performing certain tasks 
which required overhead or exertional activity.  Inasmuch as 
the veteran tended to avoid these activities, he had not had 
any recurrence of dislocation or fatigue.

In a rating decision of October 2003, the RO granted a 
10 percent evaluation for the postoperative residuals of left 
shoulder injury, effective from July 17, 2003, the date of 
receipt of the veteran's claim for increase.  

In November 2003 the veteran submitted a copy of his VA award 
letter dated in late November 1951.  In that letter, the 
veteran was informed that his left shoulder disability had 
been incurred during peacetime service, and that he was being 
awarded a 10 percent evaluation.  The effective date of the 
veteran's award was August 17, 1951, the date of receipt of 
his claim.  The amount to be paid monthly was $12.00.

In a Report of Contact dated in June 2004, it was noted that, 
on June 14, 2004, a personal hearing had been held at the RO.  
The subject of the hearing was the effective date of the 
increased disability evaluation for the veteran's left 
shoulder disability.  During the course of the hearing, the 
veteran indicated that, in the 1950's, he had not received 
any of the VA compensation checks which were supposedly 
issued to him.  The veteran reviewed his claims folder, and 
acknowledged that the signature contained on a March 19, 1959 
VA examination was his own.  The veteran additionally 
acknowledged that he had received his first VA award letter 
of November 21, 1951, which letter advised him of his award 
of benefits.  The veteran brought a copy of that award letter 
to the hearing.  The veteran indicated that, between the time 
of the November 1951 letter and the time of his 1959 
examination, he had received no communication from the VA.  
Nor had he received any of his compensation checks.

In correspondence of August 2004, the RO apologized to the 
veteran for an accident which had occurred in connection with 
his hearing on June 14, 2004.  Apparently, when attempting to 
transcribe the hearing, the RO had discovered that the 
cassette was blank.

The veteran was informed that a VA Form 119 (Report of 
Contact) had been prepared, summarizing the information which 
was conveyed during the course of his hearing.  The veteran 
was asked to review that information to determine if anything 
was lacking.  The veteran was advised that, should he be 
dissatisfied with the contents of the Report of Contact, he 
could request another hearing, which would be scheduled at 
his convenience.

As to the main question presented at the hearing, that is, 
whether anything could be done to reclaim the checks issued 
to the veteran in the 1950's, which checks the veteran 
indicated he had never received, there was apparently "no 
recourse" available to resolve the question as to what had 
happened to the checks.  The veteran was advised that Public 
Law 100-86, the Competitive Equality Banking Act of 1987, had 
changed the period during which a Government check could be 
cashed to one year from the issue date.  The law also limited 
to 18 months the amount of time the Department of the 
Treasury could reclaim funds paid on forged checks.  The 
veteran was advised that, once a check was cashed, the 
physical check was maintained at a Federal Reserve Bank.  The 
Federal Reserve Bank sent a microfilm copy of the cashed 
check to Department of the Treasury, where it was maintained 
for 6 years and 7 months.  The microfilm and physical check 
were destroyed after 6 years and 9 months, and before seven 
years from the date the check was presented for payment and 
paid by the Treasurer.  The only record maintained after 
seven years was the fact that a particular payment was 
actually negotiated and paid.

As far as the veteran's payments were concerned, the veteran 
was advised that even retrieving the check numbers was 
impossible.  Apparently, VA microfilm records only went as 
far back as 1989.  On contacting the VA Data Processing 
Center, the RO was advised that there were no procedures for 
making restitution, inasmuch as the payments had been made 
too long ago.

During the course of an RO hearing in August 2004, the 
veteran offered additional testimony regarding the issues 
currently on appeal.

Analysis

Among other things, the veteran in this case seeks an 
increased evaluation for the postoperative residuals of left 
(minor) shoulder injury.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history, 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

In the present case, while during the course of VA outpatient 
treatment in July 2003, the veteran's left shoulder showed a 
reduced range of motion, there was no evidence of any 
tenderness to palpation, or of either redness or warmth.

On VA orthopedic examination the following month, the veteran 
stated that, since the time of his original injury in 1947, 
his left shoulder had not dislocated.  However, the veteran 
was "very careful" with activities which made his shoulder 
feel unstable.  When questioned, the veteran denied any 
flareups, mostly because he was careful with activities which 
tended to bother him.  Physical examination showed no 
evidence of redness or swelling in the veteran's left 
shoulder.  Nor was there any evidence of deformity.  Active 
range of motion showed abduction to 160 degrees, with forward 
flexion to 145 degrees, and 45 degrees of internal and 
external rotation, all somewhat limited by pain and a sense 
of instability.  Noted at the time of examination was that 
both the empty can test and Hawkins' sign were negative.

The 10 percent evaluation currently in effect was assigned 
pursuant to the veteran's complaints of pain, instability, 
weakness, fatigue and findings of some limited motion.  See 
Deluca, supra.  In order to warrant an increased, which is to 
say, 20 percent evaluation, there would need to be 
demonstrated the presence of nonunion of the clavicle or 
scapula, with loose movement.  A 20 percent evaluation would, 
additionally, be warranted were there to be demonstrated 
malunion of the humerus productive of moderate deformity, or 
ankylosis of the scapulohumeral articulation.  Finally, a 
20 percent evaluation would be indicated were there to be 
evidence of a limitation of left arm motion to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 
5203 (2004).

As is clear from the above, the veteran does not currently 
exhibit left shoulder symptomatology sufficient to warrant 
the assignment of an increased rating.  This is particularly 
the case given the fact that, as of the time of the 
aforementioned VA examination, range of motion of the 
veteran's left shoulder was quite good.  At no time has there 
been evidence of any ankylosis of the veteran's shoulder 
joint, or of deformity sufficient to warrant the assignment 
of an increased evaluation.  Accordingly, the veteran's claim 
for increase must be denied.

Turning to the issue of an effective date earlier than 
July 17, 2003, for the award of a 10 percent evaluation for 
the postoperative residuals of left shoulder injury, the 
Board notes that, pursuant to the provisions of 38 U.S.C.A. 
§ 5110(a) (West 2002), "unless specifically provided 
otherwise in this chapter...a claim for increase[d] 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(2) then "specifically provides otherwise" by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 
12 Vet. App. 442, 447 (1999); Hazan v. Gober, 
10 Vet. App. 511, 520 (1997).

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2004).

In the present case, the veteran's claim for an increased 
evaluation for his service-connected left shoulder disability 
was received on July 17, 2003.  Based on evidence then of 
record, the RO, in a rating decision of October 2003, granted 
a 10 percent evaluation for the service-connected residuals 
of left shoulder injury, effective from that date, which is 
to say, the date of receipt of the veteran's claim for 
increase.  Prior to that date, there was absolutely no 
evidence warranting a 10 percent evaluation for the veteran's 
service-connected left shoulder disability.  Under the 
circumstances, an effective date earlier than July 17, 2003 
for the award of a 10 percent evaluation for the veteran's 
service-connected residuals of left shoulder injury must be 
denied.

The veteran argues that, during the period from 1951 to 1959, 
he never received the VA compensation checks to which he was 
entitled based on a prior 10 percent evaluation for his 
service-connected left shoulder injury.  In an attempt to 
respond to the veteran's argument, the RO, on more than one 
occasion, sought information regarding the allegedly 
"missing" checks.  However, all of the information available 
appeared to indicate that the veteran was, in fact, paid the 
proper compensation for the period in question.  In fact, 
evidence of record in the form of punch cards show what 
appear to be cost of living adjustments to $12.60 pursuant to 
the 82nd Congress (1952) and $14.00 pursuant to the 83rd 
Congress (1953).  In his hearing, he contended that he never 
received any correspondence from VA during that period, but 
with his claim he submitted a copy of a 1958 VA letter 
regarding a civil service preference, which stated that he 
was in receipt of disability compensation and that payment 
was based upon VA laws.  Moreover, he obviously received 
notice to report for the VA examination in 1959, as he, in 
fact, did so.  Presently, he does not remember reporting for 
the examination. 

Here, except for the veteran's contentions, all of the 
evidence of record points to the conclusion that the checks 
to the veteran were properly issued from 1951 to 1959.  There 
is no indication of any returned checks or returned mail in 
the veteran's file.  Moreover, the Board finds it curious 
that the veteran would receive a letter telling him of his 
award of benefits, but he would not thereafter question 
nonreceipt of such benefits.  

While the Board does not doubt the sincerity of the veteran's 
contention made 44 years after-the-fact, the evidence fails 
to support a finding that the checks were not issued.  See 
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)) (there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  Simply put, the veteran's 
failure to recall endorsing U.S. Treasury Checks 40 or more 
years ago, does not serve to rebut the presumption that the 
checks were properly issued and received.  This is especially 
the case since he testified that his wife handled the 
finances at that time, and further stated that he did not 
recall undergoing the VA examination in 1959.  Nor does the 
veteran's testimony that his ex-wife did not remember ever 
seeing "VA" checks rebut the presumption or regularity.

In essence then, the only contention is that he did not 
receive properly issued Treasury Checks.  Treasury checks 
that are lost or stolen are not within the purview of the 
Board's jurisdiction.  


ORDER

An evaluation in excess of 10 percent for the postoperative 
residuals of left shoulder injury is denied.

An effective date earlier than July 17, 2003 for the award of 
a 10 percent evaluation for the postoperative residuals of 
left shoulder injury is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


